 


Exhibit 10.30


EXTERRAN CORPORATION


AWARD NOTICE AND AGREEMENT
TIME-VESTED RESTRICTED STOCK
Exterran Corporation (the “Company”) has granted to you (the “Participant”)
shares of restricted stock under the Exterran Corporation 2015 Stock Incentive
Plan (as may be amended from time to time, the “Plan”). All capitalized terms
not explicitly defined in this Award Notice and Agreement (the “Award Notice”)
but defined in the Plan shall have the respective meanings ascribed to them in
the Plan.
The material terms of your Award are as follows:
1.Award. You have been granted shares of Company restricted stock (the “Award”
or “Restricted Stock”) subject to these terms and conditions.


2.Grant Date. The Grant Date of this Award is the date on which this Award is
approved by the Board of Directors of the Company or an appropriate committee of
the Board of Directors.


3.Vesting. This Award is subject to a vesting schedule. One-third of the
Restricted Stock subject to the Award will vest on each of the first, second and
third anniversaries of the Grant Date (each such date a “Vest Date”); however,
except as set forth in Sections 4 and 5 below, you must remain in continuous
service as an Employee of the Company or one of its Affiliates at all times from
the Grant Date up to and including the applicable Vest Date for the applicable
portion of the Award to vest.


4.Termination of Service.
(a)    Subject to Sections 4(b) and 5 below, if your status as an Employee of
the Company or an Affiliate terminates for any reason (other than as a result of
death or Disability or as provided in Section 5 below), the unvested portion of
your Award (after taking into account any accelerated vesting that occurs in
connection with such termination, if any) will be automatically forfeited on the
date of such termination unless the Committee directs otherwise.
(b)    If your status as an Employee of the Company or an Affiliate terminates
as a result of your death or Disability, the unvested portion of your Award
(after taking into account any accelerated vesting that occurs in connection
with such termination, if any) will immediately vest in full and all
restrictions applicable to your Award will cease as of that date.
5.Termination of Service Following a Corporate Change. In the event a Corporate
Change occurs, notwithstanding anything to the contrary in this Award Notice,
this section will govern the vesting of your Award on and after the date the
Corporate Change is consummated. If your status as an Employee of the Company or
an Affiliate is terminated on or within 18 months following the date a Corporate
Change is consummated (i) by the Company or such Affiliate without Cause, (ii)
by you for Good Reason (as defined below) or (iii) as a result of your death or
Disability, then the unvested portion of your Award as of the date of your
Termination of Service as an Employee will immediately vest in full and all
restrictions applicable to your Award will cease as of the date of your
Termination of Service as an Employee. If your status as an Employee is
terminated by the Company or an Affiliate with Cause or by you without Good
Reason on or after the date a Corporate Change is consummated, then the unvested
portion of your Award will be automatically forfeited on the date of your
Termination of Service as an Employee.
For purposes of this Award Notice, unless otherwise provided in a written
agreement between the Company or an Affiliate and you, “Good Reason” means the
occurrence of any of the following without your express written consent:


1

--------------------------------------------------------------------------------

 


(i)
A reduction of 10% or more of your base salary;

(ii)
Your being required to be based at any other office or location of employment
more than 50 miles from your primary office or location of employment
immediately prior to the Corporate Change; or

(iii)
The willful failure by the Company or an Affiliate to pay you your compensation
when due;

provided, however, unless otherwise provided in a written agreement between the
Company or an Affiliate and you, that Good Reason does not exist with respect to
a matter unless you give the Company or an Affiliate, as applicable, a notice of
termination due to such matter within 20 days of the date such matter first
exists. If you fail to give a notice of termination timely, you shall be deemed
to have waived all rights you may have under this Award Notice with respect to
such matter. The Company or an Affiliate will have 30 days from the date of your
notice of termination to cure the matter. If the Company or an Affiliate cures
the matter, your notice of termination shall be deemed rescinded. If the Company
or an Affiliate, as applicable, fails to cure the matter timely, your status as
an Employee shall be deemed to have been terminated by the Company for Good
Reason at the end of the 30-day cure period.
6.Stockholder Rights. The Company will register the shares of Restricted Stock
in your name. You will have the right to vote your shares of Restricted Stock
and receive dividends, if any, with respect to your Restricted Stock, regardless
of vesting; however, the Company will withhold delivery of your shares until
they are vested.


7.Non-Transferability. Prior to vesting, you cannot sell, transfer, pledge,
exchange or otherwise dispose of your shares of Restricted Stock except as
otherwise set forth in Paragraph XV(i) of the Plan.


8.No Right to Continued Service. Nothing in this Award Notice guarantees your
continued service as an Employee or other service provider of the Company or any
of its Affiliates or interferes in any way with the right of the Company or its
Affiliates to terminate your status as an Employee or other service provider at
any time.


9.Data Privacy. You consent to the collection, use, processing and transfer of
your personal data as described in this paragraph. You understand that the
Company and/or its Affiliates hold certain personal information about you
(including your name, address and telephone number, date of birth, social
security number, social insurance number, etc.) for the purpose of administering
the Plan (“Data”). You also understand that the Company and/or its Affiliates
will transfer this Data amongst themselves as necessary for the purpose of
implementing, administering and managing your participation in the Plan, and
that the Company and/or its Affiliates may also transfer this Data to any third
parties assisting the Company in the implementation, administration and
management of the Plan. You authorize them to receive, possess, use, retain and
transfer the Data, in electronic or other form, for these purposes. You also
understand that you may, at any time, review the Data, require any necessary
changes to the Data or withdraw your consent in writing by contacting the
Company. You further understand that withdrawing your consent may affect your
ability to participate in the Plan.


10.Withholding. Your Award is subject to applicable income and/or social
insurance tax withholding obligations (including, without limitation, any
applicable FICA, employment tax or other social security contribution
obligations), and the Company and its Affiliates may, in their sole discretion,
withhold a sufficient number of shares of Common Stock that are otherwise
issuable to you pursuant to your Award to satisfy any such withholding
obligations. If necessary, the Company also reserves the right to withhold from
your regular earnings an amount sufficient to meet the withholding obligations.


11.Plan Governs. This Award Notice is subject to the terms of the Plan, a copy
of which is available at no charge through your UBS account or which will be
provided to you upon request as indicated


2

--------------------------------------------------------------------------------

 


in Section 17. All the terms and conditions of the Plan, as may be amended from
time to time, and any rules, guidelines and procedures which may from time to
time be established pursuant to the Plan, are hereby incorporated into this
Award Notice, including, but not limited to, Paragraphs XV(l) (“Section 409A of
the Code”) and XV(j) (“Clawback”) thereof. In the event of a discrepancy between
this Award Notice and the Plan, the Plan shall govern.


12.Adjustment. This Award shall be subject to adjustment as provided in
Paragraph XIII of the Plan.


13.Modifications. The Company may, without your consent, make any change to this
Award Notice that is not adverse to your rights under this Award Notice or the
Plan.


14.Non-Solicitation/Non-Competition/Confidentiality/Non-Disparagement Agreement.
The greatest assets of the Company and its Affiliates (“Exterran” in this
Section 14) are its employees, directors, customers, and confidential
information. In recognition of the increased risk of unfairly losing any of
these assets, Exterran has adopted this
Non-Solicitation/Non-Competition/Confidentiality/Non-Disparagement Agreement as
set forth in this Section 14, the terms of which you accept and agree to by
accepting the Award.
a.In order to assist you with your employment-related duties, Exterran has
provided and shall continue to provide you with access to confidential and
proprietary operational information and other confidential information which is
either information not known by actual or potential competitors and third
parties or is proprietary information of Exterran (“Confidential Information”).
Such Confidential Information shall include, without limitation, information
regarding Exterran’s customers and suppliers, employees, business operations,
product lines, services, pricing and pricing formulae, machines and inventions,
research, knowhow, manufacturing and fabrication techniques, engineering and
product design specifications, financial information, business plans and
strategies, information derived from reports and computer systems, work in
progress, marketing and sales programs and strategies, cost data, methods of
doing business, ideas, materials or information prepared or performed for, by or
on behalf of Exterran. You agree, during your service as an Employee and at all
times thereafter, not to use, divulge, or furnish or to make accessible to any
third party, company, or other entity or individual, without Exterran’s written
consent, any Confidential Information of Exterran, except as required by your
job-related duties to Exterran.
b.You agree that whenever your status as an Employee of Exterran ends for any
reason, (i) you shall return to Exterran all documents containing or referring
to Exterran’s Confidential Information as may be in your possession and/or
control, with no request being required; and (ii) you shall return all Exterran
computer and computer-related equipment and software, and all Exterran property,
files, records, documents, drawings, specifications, lists, equipment and other
similar items relating to Exterran’s business coming into your possession and/or
control during your employment, with no request being required.
c.In connection with your acceptance of the Award under the Plan, and in
exchange for the consideration provided hereunder, and in consideration of
Exterran disclosing and providing access to Confidential Information, you agree
that you will not, during your service as an Employee or other service provider
of Exterran, and for one year thereafter, directly, for any reason, for your own
account or on behalf of or together with any other person, entity or
organization (i) call on or otherwise solicit any natural person who is employed
by Exterran in any capacity with the purpose or intent of attracting that person
from the employ of Exterran, or (ii) solicit any established customer of
Exterran or other service provider without, in each case, the prior written
consent of Exterran.
d.Section 14(d) applies to Texas residents only: In connection with your
acceptance of the Award under the Plan, and in exchange for the consideration
provided hereunder, and in consideration of Exterran disclosing and providing
access to Confidential Information, you agree that you will not, during your
service as an Employee or other service provider of Exterran, and for one year
thereafter, accept employment or engage in any business activity (whether as a
principal, partner, joint venturer, agent, employee, salesperson, consultant,
independent contractor, director, or officer) with a “Competitor” of Exterran
where such employment or activity would involve your (i)


3

--------------------------------------------------------------------------------

 


providing, selling or attempting to sell, or assisting in the sale or attempted
sale of, any services or products competitive with or similar to those services
or products with which you had any involvement, and/or regarding which you had
access to any information, during your service as an Employee or other service
provider of Exterran (including any products or services being researched or
developed by Exterran during your service as an Employee or other service
provider of Exterran), or (ii) providing or performing services that are similar
to any services that you provided to or performed for Exterran during your
service as an Employee or other service provider of Exterran.
For purposes of this Section 16(d), a “Competitor” is any business or entity
that, at any time during the one-year period following your separation from
employment, provides or seeks to provide, any products or services similar or
related to any products sold or any services provided by Exterran. “Competitor”
includes, without limitation, any company or business relating to the provision
of natural gas compression equipment and related services, oil and natural gas
production and processing equipment and related services or water treatment
equipment and related services.
The restrictions set forth in this Section 16(d) will be limited to the
geographic areas (i) where you performed services for Exterran, (ii) where you
solicited or served the customers or clients of Exterran, or (iii) otherwise
impacted or influenced by your provision of services to Exterran.
Notwithstanding the foregoing, you may invest in securities of any entity,
solely for investment purposes and without participating in the business
thereof, if (A) such securities are traded on any national securities exchange
or the National Association of Securities Dealers Automatic Quotation System or
equivalent non-U.S. securities exchange, (B) you are not a controlling person
of, or a member of a group which controls, such entity and (C) you do not,
directly or indirectly, own two percent (2%) or more of any class of securities
of such entity.
e.Subject to Section 15 below, you agree that you will not, directly or
indirectly, make any public or private statements (whether orally, in writing,
via electronic transmission or otherwise) that disparage, denigrate or malign
Exterran or any of its affiliates; any of the businesses, activities,
operations, affairs, reputations or prospects of any of the foregoing; or any of
the respective officers, employees, directors, managers, partners, agents,
members or shareholders of any of the foregoing. Your obligation under this
Section will not be violated by truthful statements that you make (i) to any
governmental authority, (ii) which are in connection with legal process,
required governmental testimony or filings, or administrative or arbitral
proceedings (including, without limitation, depositions in connection with such
proceedings) or (iii) in connection with a performance review.
f.You agree that (i) the terms of this Section 14 are reasonable and constitute
an otherwise enforceable agreement to which the terms and provisions of this
Section 14 are ancillary or a part of; (ii) the consideration provided by
Exterran under this Section 14 is not illusory; (iii) the restrictions of this
Section 14 are necessary and reasonable for the protection of the legitimate
business interests and goodwill of Exterran; and (iv) the consideration given by
Exterran under this Section 14, including without limitation, the provision by
Exterran of Confidential Information to you, gives rise to Exterran’s interests
in the covenants set forth in this Section 14.
g.You and Exterran agree that it was both parties’ intention to enter into a
valid and enforceable agreement. You agree that if any covenant contained in
this Section 14 is found by a court of competent jurisdiction to contain
limitations as to time, geographic area, or scope of activity that are not
reasonable and impose a greater restraint than is necessary to protect the
goodwill or other business interests of Exterran, then the court shall reform
the covenant to the extent necessary to cause the limitations contained in the
covenant as to time, geographic area, and scope of activity to be restrained to
be reasonable and to impose a restraint that is not greater than necessary to
protect the goodwill and other business interests of Exterran.
h.In the event that Exterran determines that you have breached or attempted or
threatened to breach any term of this Section 14, in addition to any other
remedies at law or in equity Exterran may have available to it, it is agreed
that Exterran shall be entitled, upon application to any court of proper
jurisdiction, to a temporary restraining order or preliminary injunction
(without necessity of (i) proving irreparable harm, (ii) establishing that
monetary damages are inadequate, or (iii) posting any bond with respect thereto)
against you prohibiting such breach or attempted or


4

--------------------------------------------------------------------------------

 


threatened breach by proving only the existence of such breach or attempted or
threatened breach. You agree that the period during which the covenants
contained in this Section 14 are in effect shall be computed by excluding from
such computation any time during which you are in violation of any provision of
this Section 14.
i.You hereby acknowledge that the Award being granted to you under the Plan is
an extraordinary item of compensation and is not part of, nor in lieu of, your
ordinary wages for services you may render to Exterran.
j.You understand that this agreement is independent of and does not affect the
enforceability of any other restrictive covenants by which you have agreed to be
bound in any other agreement with Exterran.
k.Notwithstanding any other provision of this Award, the provisions of this
Section 14 shall be governed, construed and enforced in accordance with the laws
of the State of Texas, without giving effect to the conflict of law principles
thereof. Any action or proceeding seeking to enforce any provision of this
Section 14 shall be brought only in the courts of the State of Texas or, if it
has or can acquire jurisdiction, in the United States District Court for the
Southern District of Texas, and the parties consent to the jurisdiction of such
courts in any such action or proceeding and waive any objection to venue laid
therein.


15.Protected Rights. Notwithstanding any other provision of this Award Notice,
nothing contained in this Award Notice limits your ability to file a charge or
complaint with the Equal Employment Opportunity Commission, the National Labor
Relations Board, the Occupational Safety and Health Administration, the
Securities and Exchange Commission or any other federal, state or local
governmental agency or commission (collectively, “Government Agencies”), or from
providing truthful testimony in response to a lawfully issued subpoena or court
order. You understand that this Award Notice does not limit your ability to
communicate with any Government Agencies or otherwise participate in any
investigation or proceeding that may be conducted by any Government Agency,
including providing documents or other information, without notice to the
Exterran.


16.Defend Trade Secrets Act. You are hereby notified that under the Defend Trade
Secrets Act: (1) no person will be held criminally or civilly liable under
federal or state trade secret law for disclosure of a trade secret (as defined
in the Economic Espionage Act) that is: (A) made in confidence to a federal,
state, or local government official, either directly or indirectly, or to an
attorney, and made solely for the purpose of reporting or investigating a
suspected violation of law; or, (B) made in a complaint or other document filed
in a lawsuit or other proceeding, if such filing is made under seal so that it
is not made public; and (2) a person who pursues a lawsuit for retaliation by an
employer for reporting a suspected violation of the law may disclose the trade
secret to the attorney of the person and use the trade secret information in the
court proceeding, if the person files any document containing the trade secret
under seal, and does not disclose the trade secret, except as permitted by court
order.


17.Additional Information. If you require additional information concerning your
Award, contact the Company’s Stock Plan Administrator at 281.836.7000 or at
mystock@exterran.com. You may also contact UBS at 713.654.4713.


18.Section 83(b) Election. You may make an election under Internal Revenue Code
Section 83(b) (a “Section 83(b) Election”) with respect to the Restricted Stock.
Any such election must be made within thirty (30) days after the Grant Date. If
you elect to make a Section 83(b) Election, you must provide Exterran with a
copy of an executed version and satisfactory evidence of the filing of the
executed Section 83(b) Election with the US Internal Revenue Service. You agree
to assume full responsibility for ensuring that the Section 83(b) Election is
actually and timely filed with the US Internal Revenue Service and for all tax
consequences resulting from the Section 83(b) Election.


19.Participant Acceptance. If you agree with the terms and conditions of this
Award, please indicate your acceptance in UBS One Source by selecting “Accept.”
To decline the Award, select “Reject.”


5

--------------------------------------------------------------------------------

 


Please note that if you reject the Award or do not accept the Award within 30
days of the Grant Date, the Award will be forfeited.




6